Citation Nr: 1209696	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  07-08 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Lambert-Eaton Myasthenic Syndrome (LEMS).

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 based upon VA's failure to timely diagnose and properly treat LEMS.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from August 2006 and April 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the claims on appeal.

In October 2011, the Veteran testified before the Board at a hearing held at the RO.  At the time of the hearing, the Veteran submitted medical evidence in support of his claim accompanied by a waiver of RO jurisdiction.  Thus, the Board can properly considered the evidence in the first instance.  The Board notes that the evidence is duplicative of the evidence already in the claims file having been previously considered by the RO.


FINDINGS OF FACT

1.  A neurological disorder, claimed as LEMS, is not shown to be causally or etiologically related to any disease, injury, or incident during service. 

2.  The progression of the Veteran's alleged neurological disability, to include LEMS, was not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.  




CONCLUSIONS OF LAW

1.  A neurological disorder, claimed as LEMS, was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

2.  The criteria for compensation under 38 U.S.C.A. § 1151 based upon VA's failure to timely diagnose and properly treat a neurological disorder, to include LEMS, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.
In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, as relevant to the Veteran's claim for benefits under 38 U.S.C.A. § 1151,  March 2006 and May 2006 letters, sent prior to the initial August 2006 rating decision, advised the Veteran of the evidence and information necessary to substantiate his 1151 claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Both letters also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Similarly, with regard to his claim for service connection, a November 2008 letter, sent prior to the April 2009 initial denied, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Both letters also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records and VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  Additionally, he was afforded VA examinations with respect to the etiology of his LEMS, including whether LEMS existed and whether the current severity of a neurological disorder, or LEMS, was due to VA negligence in January 2007, June 2008, and in March 2009.  In July 2011, as well as in March 2009, a VA examination was obtained to determine whether the contended LEMS was due to service.  In this regard, the Board finds that the proffered opinions regarding the etiology of the Veteran's disability were based on an interview with the Veteran, a review of the record, and a full examination.  Moreover, the examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Although the Veteran stated at his hearing that he felt the physicians' offering opinions regarding his condition were not specialists and appeared to lack the education or experience necessary to handle his case, the Board finds that in reviewing the examination reports, there is no indication that any of the examiners' lacked experience or education in rendering their conclusions.  Specifically, the examiners' completed thorough review of the claims file, completed adequate physical examination of the Veteran, and provided conclusive and well-explained determinations with regard to the questions posed.  As such, the Board finds that the opinions proffered by the VA examiners' are sufficient to decide the Veteran's claims and no further examination is necessary in this case.

The Board notes that in the October 2011 informal hearing presentation and at the Veteran's hearing, the Veteran's representative argued that the VA should obtain quality assurance records prior to adjudication of the Veteran's claim.  The Board acknowledges that in a claim of entitlement to compensation for disability under 38 U.S.C. § 1151, the duty to assist requires VA to request access to any quality assurance records or documents relevant to the claim, provided the claimant provides information sufficient to locate those records or documents.  VAOPGCPREC 1-2011 (April 19, 2011); Hood v. Shinseki, 23 Vet App (2009).  In this case, however, while the Veteran has identified VA physicians that he felt were not performing to appropriate standards, in requesting quality assurance records, the request was in a broad and general sense only without reference to the individual physician or time period.  Thus, the request lacks any specificity.  Also, the care in which the Veteran takes issue generally took place between 2001 and 2005.  In that regard, it is VA's policy to destroy quality assurance records after three years unless needed for research or legal purposes.  See Norvell v. Peake, 22 Vet. App. 194, 200   (2008) (citing VHA Records Control Schedule 10-1, at XXXIII-2 (Aug. 1, 2009)); see also VHA Records Control Schedule 10-1 (Mar. 1, 2011).  The Board accordingly finds that the conditions specified by Hood are not met and that remand for quality assurance records at this point is unlikely to produce evidence relevant to the claims.  Remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis 

In statements to the Board and at his October 2011 hearing, the Veteran contends that for a number of years beginning sometime in the early 2000s, he began to show symptoms of a neurological disorder, to include weakness in the limbs, trouble thinking and speaking, and shortness of breath, all made worse in warm climates.  He contends that these symptoms were ignored or misdiagnosed by the VA from 2001 until his private diagnosis of a rare neurological disorder called Lambert-Eaton Myasthenic Syndrome (LEMS) in 2004.  He contends that the VA's misdiagnosis of his condition caused his symptoms to permanently worsen because he was not receiving treatment during that period of time.  He contends that if the VA had run the appropriate studies and had taken his symptoms more seriously,  rather than determining that his illness was psychiatric in nature, then he would have been diagnosed earlier and would have been able to receive treatment that might have greatly reduced his symptoms.  He also contends that after he was diagnosed with LEMS, he underwent shoulder surgery at the VA and was not treated properly following the surgery in light of his specific LEMS treatment requirements.

He alternatively contends that his LEMS was caused by meningitis for which he was treated in service.  He contends that despite that his service treatment records state that he was hospitalized for an upper respiratory infection in March 1966, he was in fact hospitalized for meningitis, as evidenced by the fact that he was placed in a meningitis ward and patients all around him were dying of meningitis.  He contends that because meningitis could lead to LEMS later in life, such a connection could be made in his circumstance.

The Board will summarize the extensive evidence in this case and then proceed with an analysis of the Veteran's claim under 38 U.S.C.A. § 1151, and then under the criteria for service connection, respectively.  

VA treatment records reflect that in February 2001, prior to the onset of his neurological or LEMS symptoms, the Veteran was noted to suffer from diabetes, diverticulitis, depression and PTSD, a pacemaker implant, a concussion due to previous motor vehicle accident, and two previous staph infections.  A June 2001 private treatment record showed his current medical conditions to include diabetes mellitus, chronic pain in the right inguinal area and at the left shoulder due to prior injuries, carpal tunnel syndrome, and colon polyps.  

Then, from September 2001 to November 2001, the Veteran was hospitalized for inpatient psychiatric treatment at the VA.  On admission, as part of his physical medical history, he reported that he had been experiencing episodes of weakness that were incapacitating and necessitated lying down for long periods of time.  During the hospitalization, from September and October, the Veteran's health was stable.  He was started on anti-depressive medication and participated in group therapy.  On one occasion in mid-September, he reported feeling fatigued and weak.  His blood glucose level was 122.  He requested a period of bed rest.  Later in the day, he refused lunch but stated that he was feeling better.  Then, on November 6th, the Veteran began to have physical complaints such as feeling dizzy and weak, with slurred speech.  As the day wore on, he began to feel even more weak and confused.  His speech was slow and stuttering at times.  He was placed on bed rest.  Neurological examination was accomplished and the Veteran did not show any thought disorganization.  The diagnosis was a possible transient ischemic attack based upon his symptoms.  The next day, the Veteran's symptoms continued.  He was observed to have normal grip and eye movements.  His symptoms appeared to subside after a few minutes.  Later that day, he described chest pain that was sharp under his skin, however, the pain subsided when his pacemaker was evaluated to not be the cause of the pain.  It was agreed that he should be discharged so that he could seek care from his private physician.   A VA outpatient psychiatric note dated one week later showed that the Veteran was experiencing spells in which he would feel weak and listless, had poor concentration, experienced shaking of the right arm, and had stuttering speech.  He was being evaluated by a private neurologist.  

Private treatment records reflect that in December 2001, a neurologist could not find an etiology for the Veteran's weakness and thought the Veteran might be experiencing symptoms related to his PTSD.  He was still having weakness and episodic numbness.  An EEG was normal.  EMG study showed moderate bilateral sensory neuropathy.  

A January 2002 private neuropsychological record reflected findings of mild, isolated signs of compromise in neuropsychological thinking.  His carpal tunnel syndrome, combined with his diabetic neuropathy, were thought to account for some of his symptoms.  There was the possibility  of cortical/subcortical dysfunction due to previous head injury.  Although his neuropsychological testing was found to be generally negative, his symptoms over the previous year resembling transient ischemic attack or other paroxysmal phenomena suggested further monitoring.  

VA treatment records reflect that in November 2002, the Veteran was experiencing symptoms of dizziness, photophobia, and a sensation that the ceiling was spinning.  He did better in the cold.  In January, April, and May 2003, the Veteran stated that he felt weak and his weakness was worse in warm weather.  He had also been stuttering, stated at various times as due to his previous head injury.  In July 2003, the Veteran began to experience sudden transient weakness and collapse of the left lower extremity.  He appeared partly disoriented and anxious, sitting in a wheelchair.  He had photosensitivity.  There was gait instability and complaints of vertigo.  The assessment was that he had left lower extremity weakness with reported multiple falls, rule out other neurological/musculoskeletal disorders like multiple sclerosis (MS) or Guillain-Barre.  Further neurological consultation requests were placed.  

An August 2003 VA neuropsychiatric study revealed normal cognitive thinking with some somatic responses.  A copy of the previous private neuropsychiatric test was reviewed.  The Veteran reported symptoms of vertigo, recurrent nausea, chronic headaches, weakness in upper body strength from a previous motor vehicle accident, and carpal tunnel syndrome.  There was also diabetic neuropathy and PTSD.  The previous testing did not support the Veteran's report of cognitive difficulties and had shown a tendency towards somatoform thinking.  On examination, the Veteran was noted to squint due to sensitivity to light and asked if the examiner could speak slowly.  As time went on and the Veteran became engrossed in the testing material, his symptoms appeared to completely resolve.  Testing showed no cognitive decline from previous testing, with a significant emotional and personality component that could affect his perception of functioning.  No further testing was thought to be necessary.  The Veteran has since stated that he began to recuperate at this examination only because he was able to cool down after driving in the heat for over an hour.

VA treatment records reflect that an October 2003 EEG was normal and an October 2003 CT Scan of the head was normal.  In February 2004, the Veteran was still experiencing weakness, arm tremor, light sensitivity, and pronounced stuttering.  He was to see a private neurologist for his symptoms.  He was referred by the VA to a private specialist for a worsening of his symptoms that were thought to likely be multiple sclerosis.  

A June 2004 private neurological consultation resulted in a finding that the Veteran's "spells," including having extreme difficulty functioning in warm environments and when things moved by him at a fast pace, were related to his PTSD only.  

In July 2004, the Veteran's VA psychologist wrote a referral to a private specialist in Chicago to evaluate the Veteran's symptoms which he felt were not psychologically based.  A VA nurse practitioner also sent a letter explaining that the Veteran's neurological symptoms were worsening and that he seemed to respond well only to the application of cold packs to his body.  He could not undergo an MRI due to his defribulator.  

Private treatment records reflect that in September 2004, after various neurological and laboratory studies were conducted, the Veteran's symptom presentation was considered to be indicative of LEMS.  Because there were no underlying malignancy or cancer, it was likely that the disease was immune-mediated or idiopathic.  Although antibody tests were negative for the condition, such did not preclude a diagnosis of LEMS.  His symptoms at that time included weakness in his legs, difficulty talking, slowed thinking, and poor thought organization, all of which would appear to resolve in a cooler environment.  He also had fatigability, intermittent tremors in the right hand, loss of balance when he looked up, numbness in his arms and legs, blurred vision and light sensitivity, tingling, nausea, gait difficulties, constipation, forgetfulness, and moodiness.  The physician explained that although the Veteran tested negative for LEMS, his EMG study was suggestive of that disease.  Specifically, an August 2004 EMG showed evidence of a presynaptic neuromuscular junction defect.  There was also evidence of mononeuropathy in the upper extremities and C8 radiculopathy.  

An October 2004 VA record notes that the Veteran had undergone a private evaluation and had been diagnosed with LEMS.  In November 2004, he reported that he had begun to take Mestinon to treat his symptoms prescribed by a private physician and that he was doing well.  He did not have any further episodes of weakness or neurological problems.  He was able to think clearly.  

VA treatment records reflect that in July 2005, the Veteran underwent a right total shoulder replacement.  Afterwards, he was admitted to the intensive care unit to monitor his temperature and breathing.  He was administered Mestinon and placed in a temperature-controlled room where he was monitored and determined to be stable.  Once his temperature returned to normal, he was transferred to recovery.

A July 2005 private treatment record reflects that the Veteran had undergone right shoulder surgery and that following the surgery, the Veteran had felt weak before he was given his Mestinon.  Once the Mestinon was reinstated he was able to recover.  Generally, his symptoms had been stable on the medication and the episodes of weakness in his extremities had declined.  He now had only episodic weakness.  He had some symptoms still, such as excessive dryness of the eyes, however, the parethesias in his feet had resolved.  Dyspnea occurred on exertion only if he was late taking his Mestinon.  The physician stated that despite that serological studies were negative and the previous EMG studies did not reveal a 400% increment in one muscle, an active process of LEMS was still existent, though atypical.  The  physician was 90% certain of the diagnosis and other treatment options were discussed.  The physician stated that there was without a doubt a neuromuscular junction transmission disorder and thus the Veteran was to avoid heat, physical or emotional stress, and certain medications.  

An October 2005 private treatment record reflects the Veteran's reports of episodic weakness occurring at least five times per week.  His whole body would feel like it was shutting down.  His mind would freeze up and he would become confused and loose his train of thought.  He felt that perhaps he had been having these mental symptoms all along.  Heat triggered the attacks.  His treating physician who had diagnosed his LEMS felt that the etiology of these symptoms was unclear because mental deficiency, such as confusion, was not a symptom of LEMS.  Further testing to determine whether there was a superimposed condition, such as a seizure disorder, was pertinent prior to pursuing other LEMS treatment options.  

VA treatment records reflect that in October 2006, the Veteran was extremely weak and his speech was faltering.  He had difficulty processing thoughts.  An ice pack was applied and soon afterwards he was able to think more clearly and speak in a faster pace.  In November 2006, it was noted that the Veteran was being treated for presumptive LEMS although laboratory studies did not meet the criteria for the diagnosis.  However, he was being treated based upon his clinical picture and response to medication.  Due to his worsening symptoms, he was to undergo  pulmonary function testing to monitor his breathing problems.  In October 2006, the Veteran reported having had intermittent generalized weakness with associated breathing problems since 1998 and that the symptoms had been getting more severe.  The symptoms dissipated when he applied a cold pack to his neck.  

On January 2007 VA examination, the Veteran reported that in 2004 he was diagnosed with a neurological disability brought on by warm temperatures above 70 degrees, with sudden weakness.  He would also experience associated difficulty thinking, speaking, tingling of the limbs, nausea, tightness in the neck, increased fatigability, blurred vision, numbness in the arms and legs, light sensitivity, forgetfulness, and moodiness.  The Veteran reported that after a VA neurologist found no evidence of a neurologic disorder, he had sought private care and at that point was diagnosed with LEMS.  The VA examiner pointed out, however, that in reviewing the Veteran's records, the August 2004 diagnosis was not necessarily clear due to the Veteran's multiple symptom presentation and past injuries, the fact that there was no underlying cancer that most often accompanied LEMS, and there had been a normal EEG study.  The examiner noted the October 2005 private treatment record indicating that the diagnosis was unsure due to the Veteran's reports of slight confusion, as well as his negative laboratory testing for LEMS.  The Veteran was noted to have been placed on a trial of Mestinon that had helped temporarily, but that his symptoms had returned after a number of months.  In the previous two years, his symptoms had gotten worse with sudden episodes of weakness in the legs.  He also felt like he was choking and had shortness of breath at times.  The Veteran reported that the symptoms were variable and could occur whenever it was warm.  The Veteran reported that he had recently undergone a process to remove protein from his blood, plasmapheresis, and that he had felt better since then.  The examiner thoroughly noted the chronology of the Veteran's illness beginning in 2001 to the present.  After reviewing the claims file and conducting physical examination, the examiner diagnosed the Veteran with episodic weakness only, the cause of which he felt could not be clearly determined especially when reviewing the letter from the Veteran's private physician.  Therefore, a diagnosis would be merely speculative.  The examiner concluded that the delay in the diagnosis of the Veteran's symptoms appeared to continue, despite the 2004 presumptive diagnosis of LEMS.  In effect, the examiner did not feel that the Veteran's symptoms had been completely diagnosed even by 2007, as the Veteran had negative laboratory studies and symptoms that did not fit within the criteria for a diagnosis of LEMS.  Furthermore, his complaints of increased symptoms, specifically muscle weakness, were not backed by the medical record or on objective testing on any examination.  The examiner therefore determined that it was unlikely that the delay in the diagnosis of LEMS had resulted in a significant permanent injury.  

VA treatment records reflect that in February 2007, the Veteran's psychiatrist opined that the delay in the Veteran's diagnosis of LEMS resulted in the Veteran having to go outside the VA for a diagnosis, and that the delay in the diagnosis lead to a worsening of his neurological symptoms and a delay in the initiation of treatment for his condition.  

VA treatment records reflect that in February 2007, the Veteran reported to the emergency room with intermittent muscle weakness that had lasted for three hours.  His medication for his neurological condition was not helping but he was administered the medication once again and he appeared to feel better.  An October 2007 neurological consultation reflects that the Veteran was receiving ongoing private plasmapheresis to treat his neurological disorder.  He continued to take Mestinon every six hours, with dire consequences if he did not, per his report.  He had to stay in an environment of 65 degrees or cooler.  If it was too warm, he would collapse on the floor and not be able to move until he took a Mestinon tablet or was cooled.  The physician noted that it was questionable whether the condition was indeed LEMS due to the negative laboratory testing and that he was no longer responding well to the Mestinon, however, the Veteran wished to follow the advice of his private treatment center.  In February 2008, the Veteran's medical history was noted to include chest pain with a history of a non-obstructing coronary artery disease, congestive heart failure, atrial fibrillation, diabetes mellitus, LEMS, and diverticulitis with a history of GI bleed.  

An undated private medical record reflects that the Veteran carried a diagnosis of LEMS, having undergone five therapeutic plasma exchanges in 2006.

Private treatment records reflect that in March 2008, the Veteran was treated for a heart condition with change of pacemaker.  He was noted to suffer from ongoing symptoms of shortness of breath with activity, lightheadedness, and dizziness, related to his LEMS or to his congestive heart failure.  These records reflect that the Veteran was being treated every two weeks for his LEMS with plasma therapy.  

On June 2008 VA examination, the Veteran's extensive medical history was reviewed as described above.  He stated that his symptoms remained variable, with episodes of weakness and some swallowing problems.  He had also had emotional outbursts.  It was noted that a more recent VA neurological examination showed only diabetes with mild peripheral neuropathy.  After completing neurological examination, including cranial and motor examination, and reviewing the records, the examiner diagnosed the Veteran with diabetes with mild peripheral neuropathy, sensory type, in the lower extremities, as well as episodic weakness, subjective, for which an etiology could not be stated without resorting to mere speculation.  The examiner explained that it remained unclear whether the Veteran suffered from any neurological abnormalities.  Several neurological examinations, as well as neuropsychological testing over the previous years had not indicated a neurological problem.  There was no evidence of progressive weakness and all complaints were subjective in nature and not verifiable.  Additionally, the Veteran had only transient benefits from treatments, which the examiner felt could be due to a placebo effect, as was stated by his VA neurologist.  No cancer had been found and serological studies had been negative for LEMS.  Further, the slight weakness detected in the lower extremities, characterized by "giving way," were not considered to be the same as neurological-type symptoms.  His continuing depression was thought to be possibly related to his somatic complaints.  Therefore, it was unlikely that his condition had been made worse by the alternative diagnostic opinion on the part of the VA.

In February 2009, the Veteran's treating private physician submitted a statement that the Veteran was being treated by him for LEMS or another "even rarer condition."

On March 2009 VA examination, the same extensive medical history was once again thoroughly summarized.  This time, the examiner addressed the question of whether the Veteran's current symptoms were related to meningitis contracted while in service.  However, a review of the service treatment records showed that he had been treated for an upper respiratory disorder and not for meningitis.  The examiner concluded that it was less likely than not that the Veteran had LEMS.  While a review of the EMG and nerve conduction studies completed privately did support the diagnosis, other symptoms did not.  Specifically, the Veteran's symptoms involving multiple body systems were not progressive and there was no objective findings of the condition.  There had been no evidence of significant clinical weakness at any time.  There was also no evidence that the Veteran was ever diagnosed with meningitis.  Thus, it could not be said that his current symptoms of generalized weakness aggravated by warm ambient temperatures would be related to the claimed meningitis in service.  

In October 2009, the Veteran had melanoma of the right scalp removed.  He had a history of basil cell carcinoma of the left arm removed in 2001.  Yearly skin evaluations had recently revealed a lesion at the scalp.  The Veteran submitted these records in support of his contentions that he did indeed suffer from underlying cancer related to his LEMS.

In September 2010, the retired army physician who had treated the Veteran while he was hospitalized in service, in 1966, submitted a statement stating that it was highly likely that the Veteran had suffered from viral meningitis while he was in service.  The physician stated that otherwise, he would not have been hospitalized for three days and would have been released earlier.  Such was so because at the time of the Veteran's hospitalization, the army was having a difficult time controlling out breaks of meningitis and would therefore hospitalize any recruit that became ill with a temperature, sore throat, or headaches.  Those recruits were kept on the upper respiratory ward for observation and if nothing occurred, they were released back to duty.  A three day hospitalization, such as in the Veteran's case, would have suggested that he had viral meningitis, rather than bacterial meningitis, as soldiers suffered from both illnesses at that base.  Viral meningitis, while not life threatening, could have deleterious effects even after healing.  

In 2010, the Veteran's spouse and friends submitted statements that the Veteran's LEMS symptoms, including weakness and shortness of breath, had become progressively worse since his diagnosis.

In August 2010, the Veteran's private physician submitted a statement that the Veteran was being followed for a "working diagnosis of LEMS" that was immune-mediated.  The physician stated that the symptoms of LEMS could predate the diagnosis of a malignancy by many years and, as such, it was suspected that his LEMS could be related to his scalp melanoma.  

On July 2011 VA examination, the examiner reviewed the Veteran's service treatment records in order to determine whether he had suffered from meningitis while in service.  After reviewing the records and the claims file, interviewing the Veteran to document his current symptoms, and conducting a physical examination of the Veteran, the examiner determined that there was not enough evidence in his service treatment records to indicate that he suffered from meningitis while in service.  Even when taking into account the letter submitted by his service physician, there was still not enough evidence to support such a diagnosis.  Therefore, it was less likely than not that he had viral meningitis in service, and more likely than not that he had had an upper respiratory infection as was stated in the service treatment records.  

Compensation under 38 U.S.C.A. § 1151  

Where a veteran suffers an injury or aggravation of an injury as a result of VA medical treatment, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded in the same manner as if the additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002).  

Regulations provide that benefits under 38 U.S.C.A. § 1151(a), for claims received by VA on or after October 1, 1997, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the Veteran's failure to follow medical instructions.  38 C.F.R. § 3.361. 

To establish causation the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c). 

It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  To establish the proximate cause of an additional disability or death it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d). 
When there is an approximate balance of positive and negative evidence regarding any matter material to the claim, reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002). 

In this case, the Board finds that the weight of the competent and credible evidence is against the Veteran's claim that the VA's failure to timely diagnose and properly treat his neurological disability, claimed as LEMS, caused his neurological disability to progress or worsen.  In that regard, the Board concurrently finds that threshold criteria for a claim under 38 U.S.C.A. § 1151 is also not met because there does not exist any additional disability due to the alleged "misdiagnosis" or failure to timely diagnose and properly treat the Veteran.  

In order to determine whether an additional disability exists, the VA compares the veteran's condition immediately before the beginning of the medical treatment or examination upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b).  Here, when reviewing the Veteran's medical records dated from 2001 to the present, there does not appear to be any additional disability due to or as a result of the date of diagnosis or the beginning of treatment for LEMS. Instead, it is evident that the Veteran's symptoms beginning in 2001 were similar to those that he described to the VA in 2003, to his diagnosing private physician in 2004, and to the VA on each subsequent VA examination beginning in 2007.  Those symptoms, including sudden weakness, difficulty thinking and speaking, tingling of the limbs, nausea, tightness in the neck, increased fatigability, blurred vision, numbness in the arms and legs, light sensitivity, forgetfulness, and moodiness, were evaluated by the VA in 2003, by private neurologists in 2003 and 2004, and on an ongoing basis both by the VA and privately in the years following the 2004 private diagnosis and simply do not indicate the presence of an additional disability, much less any significant progression or resolution to the above-described symptomatology in light of the date of diagnosis or the beginning of treatment.  In that regard, neither the Veteran nor his private physician have stated that there had been any significant improvement to his symptoms since the LEMS diagnosis and treatment other than temporarily, rather, the Veteran's vast array of symptoms have continued to plague him despite ongoing plasma therapy.  

Of equal significance, as was concluded by the June 2008 VA examiner, is the conclusion that a difference in diagnosis and treatment privately and by the VA did not equate to a finding that the VA caused an additional disability or caused or contributed to the progression of or worsening of the Veteran's neurological symptoms.  That opinion is supported by the three other VA opinions, all of which found that the VA did not consider a diagnosis of LEMS to be appropriate in this case due to a number of factors including serological studies, EEG studies not showing significant weakness, and a negative response to treatment.  Instead, the VA found the Veteran's symptoms to be mostly somatic and subjective, apart from his other disabilities including diabetic neuropathy, and were thus not necessarily treatable.  When reviewing the private evidence that could otherwise support his claim, the Veteran's physicians, while continuing to treat him for LEMS, also indicated that his diagnosis was a "working diagnosis," or a provisional diagnosis, and that he either suffered from LEMS or another even "rarer condition," demonstrating that even they felt that his LEMS diagnosis was not necessarily definitive.  Thus, it appears that the diagnosis of LEMS in this case remains speculative, as was found by the January 2007, March 2009, and July 2011 VA examiners' who reviewed the private records.  Therefore, in weighing the competent evidence of record, the Board finds that the VA opinions are probative and persuasive in concluding that the 2004 diagnosis of LEMS and subsequent treatment did not result in a progression of or aggravation of the Veteran's condition, nor did a delay in the diagnosis of LEMS results in an additional disability.  For example, it is clear that despite the Veteran's insistence on taking Mestonin, he reported on a number of occasions that the drug had stopped working after only a number of months.  Furthermore, EEG and neuropsychiatric examinations were either normal or did not provide a basis for the diagnosis of a neurological disorder such as LEMS.  The private records do not provide an argument otherwise.  Finally, there is simply no indication backed by medical evidence that an earlier diagnosis of LEMS would have provided any greater benefit to the Veteran in terms of the progression of his symptoms, or that by not diagnosing the Veteran with LEMS, the VA caused his symptoms to progress or caused an additional disability.  Accordingly, the criteria for an additional disability under 38 C.F.R. § 3.361(b) is not met in this case, nor is there any indication of causation, either actually or proximately, on the part of the VA.  

Similarly, there is no indication that the Veteran's neurological disorder or symptoms underwent any progression or worsening due to the right shoulder surgery in 2005.  Rather, as shown in the VA treatment records and in the Veteran's reports to his private physician, once he was administered his medication and cooled down, he was able to completely recover, with no lingering residuals.  Thus, there is no evidence that the right shoulder surgery resulted in an additional disability or in a finding of improper care or treatment by the VA under 38 U.S.C.A. § 1151.

Moreover, there is no other evidence that any alleged additional neurological disorder or a subsequent increase in symptoms resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, or as the result of an event that was not reasonably foreseeable.  In that regard, the case has been reviewed by multiple VA examiners, all of whom agreed that there was no indication that the Veteran's symptoms progressed or worsened due to the way in which the VA handled his care prior to or after his 2004 private diagnosis of LEMS.  To that extent, it was agreed that neurological and psycho neurological testing, as well as physical examination and serological studies continued to only suggest subjective symptoms with no evidence of an objective underlying condition upon which to treat the Veteran.  Accordingly, there was no indication of a "misdiagnosis" as the Veteran contended, nor was there an indication of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault.  The VA examiners' collectively determined that such a finding could not be made when taking into account the questionable nature of the Veteran's private diagnosis and treatment and when reviewing the care the Veteran received by the VA leading up to the 2004 diagnosis.  

Furthermore, when taking into account the February 2007 opinion submitted by the Veteran's VA psychiatrist stating that the delay in the diagnosis of LEMS caused a worsening of the Veteran's neurological symptoms, the Board assigns no probative weight to that opinion.  Significantly, the psychiatrist did not provide any indication that he had reviewed the Veteran's extensive medical history in providing that opinion and the opinion is therefore based solely on the Veteran's unsubstantiated history.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (reliance on a Veteran's statements renders a medical opinion not credible if the Board rejects the statements of the Veteran as lacking credibility).  The Board notes that in Kowalski, the Court declared that the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history provided by the Veteran, and instead must evaluate the credibility and weight of the history upon which the opinion is predicated.  Id.   However, the Board also finds that the Veteran lacked credibility in reporting his medical history to his VA psychiatrist.  The Board notes that credibility can be detrimentally affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, a showing of interest, bias, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512   (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  Such is this case presently.  As described above, other than the Veteran's reports of such, there is simply no medical evidence to suggest that the delay in diagnosis of LEMS, from 2001 to 2004, resulted in a worsening of the Veteran's symptoms, or that the Veteran's symptoms have in fact worsened.  Rather, the medical evidence demonstrates that the Veteran's array of symptoms, including weakness, dizziness, and reactions to warm weather, persisted well after his 2004 diagnosis and treatment, with questionable curtailment when treated with medication and plasma therapy.  In fact, on the date that the VA psychiatrist drafted that opinion, the Veteran had reported to him ongoing weakness that had resulted in a visit to the emergency room the night before, as well as breathing and swallowing difficulties.  Thus, in light of the Veteran's unsubstantiated medical history, coupled with the lack of any medical rationale for the opinion provided, the Board places no weight on the February 2007 opinion.  Therefore, the Board finds that the Veteran does not have an additional disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, or as the result of an event that was not reasonably foreseeable, and, consequently, compensation under the provisions of 38 U.S.C.A. § 1151 is not warranted.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service treatment records reflect that in March 1966, the Veteran was admitted to the emergency room when he passed out and was vomiting.  There was evidence of fevers, chills, cough, sore throat, headache, and vomiting.  He had a temperature and was diagnosed with an upper respiratory infection.  Laboratory and chest X-rays were accomplished, the results of which are located within the service treatment records.  Physical examination later that day resulted in a continuing diagnosis of an upper respiratory infection, routine.  He was prescribed medication and 48 hours of bed rest.  He stayed in the hospital for three days, with a discharge diagnosis of "infection, upper respiratory, diffuse, acute; improved."  In June 1966, the Veteran was seen for excision of a ganglion cyst from the right ankle.  There was no indication of any recent meningitis.  Later, in July 1967 while in Vietnam, the Veteran was treated for gastroenteritis.  On November 1968 separation examination, there was no indication of any history of meningitis. 

Post-service treatment records, as described thoroughly above, also do not reflect that the Veteran had a history of meningitis in service or at any time in his past.  The Veteran reported a history of meningitis to his January 2007 VA examiner, however, there is no other indication that such ever occurred.  

An evaluation of the probative value of medical evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this case, the Board places greater probative weight on the March 2009 and July 2011 VA examiners' opinions that it was less likely than not that the Veteran suffered from meningitis in service, and that his current symptoms were not related to his service, rather than on the September 2010 opinion from the Veteran's in-service physician stating that it was quite possible the Veteran had meningitis in service in light of the many soldiers who did suffer from the condition and due to his three day hospitalization.  For one, both VA examiners thoroughly reviewed the Veteran's service treatment records and could not find any indication that the diagnosis of an upper respiratory infection was a mistake and that he instead suffered from viral meningitis.  The Board finds these opinions are highly probative because they contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  By contrast, the September 2010 opinion is of less probative value.  For one, the physician himself stated that he had not had the opportunity to review the Veteran's service treatment records when providing an opinion, thus the determination that the Veteran's in-service diagnosis of upper respiratory infection was instead viral meningitis is unsupported by any medical evidence relating specifically to the Veteran's symptoms and treatment at that time.  Significantly, the opinion is not based upon a recollection of the Veteran's specific three day hospitalization, but is rather based upon a recollection that there were indeed a few outbreaks of viral meningitis at the base.   The Board finds that to then state that the Veteran must have been one of those cases in light of his three day hospitalization, without any further review of his service treatment records, is a tenuous conclusion at best.  For, the physician did not provide an explanation as to why a three day hospitalization would be indicative of meningitis over an upper respiratory infection.  Moreover, the physician did not explain the circumstances that would have led him to have provided the Veteran with an incorrect diagnosis in 1966.  Thus, in light of the tenuous nature of the opinion that the Veteran had meningitis in service, coupled with the unclear rationale as to why the Veteran was misdiagnosed at that time, limits any value the opinion might have in support of the Veteran's claim.  Accordingly, the Board finds that the competent and persuasive evidence of record is against the Veteran's claim that he suffered from meningitis in service.  In so determining, the Board notes that there also does not exist any indication that the Veteran's current symptoms were caused by any previous meningitis or by any illness that he suffered in service.  In fact, the evidence weighs against such a finding, as the two VA examiners' found nothing in the service treatment records that would have caused his current symptoms.  

Additionally, as described in the 38 U.S.C.A. § 1151 analysis above, the Board finds that the Veteran's statements generally lack credibility and, therefore, accords no probative weight to his contentions.  See Caluza, supra.  To that extent, although the Veteran has stated that he recalled being surrounded by others with meningitis in service and that he was on the meningitis ward, he stated such only after he was told that meningitis could cause LEMS later in life in 2007.  There is no indication that prior to 2007, the Veteran ever reported having had meningitis or that he was in a meningitis ward in service, despite his wife's contentions that he did so.  There is also no indication that the in-service diagnosis was incorrect or that it was falsely provided.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding his in-service illness and diagnosis to be not credible.  Accordingly, service connection for a neurological disorder, or LEMS, is not warranted.  

III.  Conclusion

The Board notes that the Veteran and his family and friends have contended that his current neurological symptoms, or LEMS, is related to his military service or was caused by improper care on the part of the VA under 38 U.S.C.A. § 1151.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's symptoms, or LEMS, and any instance of his military service, or any instance of care on the part of the VA under 38 U.S.C.A. § 1151 to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran and his family and friends are competent to describe his in-service symptoms relating to his three day hospitalization and his manifestations of symptoms prior to 2004 and presently, the Board accords the statements regarding the etiology of such symptoms little probative value as the Veteran and his family and friends are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran and his family and friends have offered only conclusory statements regarding the relationship between his in-service symptoms and his current symptoms, or LEMS, and that his LEMS progressed or was aggravated by improper care by the VA, resulting in an additional disability.  By contrast, the four VA examiners' took into consideration all of the relevant facts in providing their opinions, to include the type of the Veteran's in-service complaints and diagnoses as well as the current nature of his symptom manifestations, including prior to and after the 2004 private diagnosis of LEMS.  Therefore, the Board accords greater probative weight to the VA opinions in this case than to the Veteran's statements and the other lay statements. 

In reaching the decision that the Veteran is not entitled to service connection or benefits under 38 U.S.C.A. § 1151 for a neurological disorder, to include LEMS, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for a neurological disorder, to include LEMS, is denied.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 based upon VA's failure to timely diagnose and properly treat LEMS is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


